323 S.W.3d 438 (2010)
STATE of Missouri, Respondent,
v.
Donnell GLOVER, Appellant.
No. ED 93894.
Missouri Court of Appeals, Eastern District, Division One.
September 14, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 26, 2010.
Lisa M. Stroup, St. Louis, MO, for appellant.
Chris Koster, John W. Grantham, Jefferson City, MO, for respondent.
Before: ROY L. RICHTER, C.J., KENNETH M. ROMINES, J., MICHAEL BULLERDIECK, Sp., J.

ORDER
PER CURIAM.
Donnell Glover appeals the Judgment of the Circuit Court of the City of St. Louis, *439 the Honorable Robert H. Dierker, Jr. presiding. Glover was convicted first-degree tampering with an automobile. Glover was sentenced as a persistent offender to nine years of imprisonment in the Missouri Department of Corrections. Glover now appeals the sentence and judgment.
On appeal, Glover first argues that the Circuit Court erred when it denying his Batson challenge to the State's use of a peremptory strike of Venire person Petty. Second, Glover argues that the Circuit Court erred by failing to dismiss the case based on an alleged discovery violation.
We have reviewed the briefs and the record on appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.